DETAILED ACTION
This action is responsive to the Amendments and Remarks received 10/05/2022 in which claims 4, 12, and 20 are cancelled, claims 1, 9, and 21 are amended, and no claims are added as new claims.
Response to Arguments
Examiner notes that Version 2 (upload date of 11/08/2018) and Version 3 (upload date of 11/22/2022) of the JVET-L1001 document differ specifically with respect to the claimed feature added by amendment in the submission filed 10/05/2022.  Examiner further notes Applicant’s priority date is the day before Version 3 was uploaded.  Version 3 amends the process of reference sample substitution to account for multiple reference lines, a technique known to authors prior to Version 3, as evidenced by JVET-L0283-v2, having Bross and Liu as co-authors, but absent Chen.  Examiner would like to know why Bross and Liu claim authorship on Version 3 when it appears Chen is asserting, through this patent application, that he and others invented reference sample substitution for MRL while Bross and Liu did not.  An explanation on the record is solicited.  
On pages 7–10 of the Remarks, Applicant contends the combination of Racape and Zhang fails to teach or suggest the amended features.  Examiner finds the arguments moot in view of the new grounds of rejection necessitated by amendment.  Specifically, Examiner relies principally on the teachings of Bross-1 and Bross-2 to teach the averred feature.  See rejections, infra.
Other claims are not argued separately.  Remarks, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 7–11, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Racape (US 2021/0136408 A1), Bross et al., “Versatile Video Coding (Draft 3),” JVET-L1001 (Version 2) (herein “Bross-1”), and Bross et al., CE3:  Multiple reference line intra prediction (Test 1.1.1, 1.1.2, 1.1.3 and 1.1.4),” JVET-L0283-v2, 12th Meeting:  Macao, CN, 3–12 Oct. 2018 (uploaded 10/03/2018) (herein “Bross-2”).
Examiner notes that Version 2 (upload date of 11/08/2018) and Version 3 (upload date of 11/22/2022) of the JVET-L1001 document differ specifically with respect to the claimed feature added by amendment in the submission filed 10/05/2022.  Examiner further notes Applicant’s priority date is the day before Version 3 was uploaded.  Version 3 amends the process of reference sample substitution to account for multiple reference lines, a technique known to authors prior to Version 3, as evidenced by JVET-L0283-v2, having Bross and Liu as co-authors, but absent Chen.  Examiner would like to know why Bross and Liu claim authorship on Version 3 when it appears Chen is asserting, through this patent application, that he and others invented reference sample substitution for MRL while Bross and Liu did not.  An explanation on the record is solicited.
Regarding claim 1, the combination of Racape, Bross-1, and Bross-2 teaches or suggests an apparatus for image intra prediction, comprising:  a memory comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:  obtain an intra prediction mode of a current block (Racape, ¶ 0034:  teaches determining intra prediction mode for a coding unit (i.e. a block); see also Racape, ¶ 0037:  teaching the various intra prediction modes include 34 directional modes); derive availability of a reference sample refUnfilt[ x ][ y ] of a component of the current block by checking availability of chroma samples, wherein the component is a chroma component (Racape, ¶ 0069:  teaches reference sample substitution used when reference samples are unavailable; Examiner notes Section 8.4.4.2.2 of the HEVC standard (or Section 8.2.4.2.3 of VVC draft 3) also covers “reference sample substitution” and is not limited to luma components, it applies to chroma components as well; Racape explains intra prediction for chroma components, but does not explicitly describe deriving chroma reference samples; However, one skilled in the art would understand a teaching regarding the availability of reference samples for intra prediction covers the availability of the chroma component; Thus, Racape alone teaches or suggests this feature; Racape, ¶¶ 0031–0032:  explain that when the prior art discusses blocks in encoding, the skilled artisan understands one or more chrominance components are subsumed by the discussion; see also Racape, ¶ 0150:  explaining the chroma intra prediction modes; Despite Racape’s teachings alone being sufficient, to expedite prosecution, the rejection further relies on the teachings Bross-1, Section 8.2.4.2.3:  teaching a variable cIdx specifies to which color component to apply the reference sample substitution process; see next regarding the variable refUnfilt[ x ][ y ]), and wherein the reference sample refUnfilt[ x ][ y ] of the chroma component is with x = –1 – refIdx, y = –1 – refIdx..refH – 1 and x = –refIdx..refW – 1, y = –1 – refIdx, a variable refIdx specifying an intra prediction reference line index, a variable refW specifying the references samples width, a variable refH specifying the reference samples height (Bross-1, Section 8.2.4.2.3:  teaches the refUnfilt[ x ][ y ] variable, teaches the chroma component can be subjected to the reference sample substitution process via the cIdx variable specifying the color component, and teaches the outputs of the process include constraints on x and y depending on refH and refW in the same manner as claimed; Examiner notes that Bross-1 only describes the process for a single reference line and does not teach a parameter passed to the method indicating reference line index value, refIdx; However, Bross-2 teaches multiple reference line intra prediction and the variable mrl_idx, which indicates the same information, just by another name; Examiner finds that because Bross-1 and Bross-2 have common authorship and because Bross-1 clearly shows the same dimensional constraints, but absent the refIdx indicating another reference line, the skilled artisan would have easily been able to add the term, “–refIdx” to indicate that the reference line is not –1 (one line back), but rather one line back minus additional reference lines indicated by the line index (which the skilled artisan knows starts with 0)); substitute unavailable reference samples by using available reference samples (Racape, ¶ 0069:  teaches reference sample substitution used when reference samples are unavailable); derive a prediction of the current block by mapping the substituted reference samples to the current block based on the intra prediction mode (Examiner interprets Applicant’s “mapping” as the process of defining an intra prediction mode such that the mode indicates (maps) the target sample to the reference sample directionally; see Racape, Fig. 2:  illustrating the mapping between a reference sample and a target sample; Racape, ¶ 0070:  explains that, following reference sample substitution, intra sample prediction predicts pixels of the current block based on intra prediction mode and reference samples); reconstruct the current block by adding a residual to the prediction of the current block to obtain a reconstructed block (Racape, ¶ 0055:  explains the point of prediction is to add a residual to the prediction to reconstruct the image block by block); and mark all samples in the reconstructed block as available after reconstructing the current block (Racape, ¶ 0069:  teaches reconstructed samples are available reference samples for the next block, but where there is no block, for example, due to a block boundary being on the edge of an image frame, the reference samples are unavailable).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood Racape’s disclosure regarding available reference samples could apply to both luma and chroma components that are intra predicted and that any intra prediction mode applicable to the luma component could just as easily be applied to the chroma components.  In addition, the skilled artisan would have been motivated to combine the elements taught by Racape, with those of Bross-1, because both references are drawn to the same field of endeavor and because combining Racape’s reference sample availability handling with Bross’s recognition that chroma reference samples are also subject to reference sample substitution in intra prediction represents nothing more than a mere combination of prior art elements, according to known methods, to yield the predictable result of a chroma reference sample handling technique.  Thus, this slight modification of Racape’s teachings, when viewed within the level of skill in the art, represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all uses of the combination of Racape and Bross-1 used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Racape and Bross-1, with those of Bross-2, because all three references are drawn to the same field of endeavor, and because Bross-2 evidences that the authors of Bross-1 were aware of MRL index values for referencing additional reference lines prior to Applicant’s purported invention.  Therefore, Examiner finds the combination is merely a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Racape, Bross-1, and Bross-2 used in this Office Action unless otherwise noted.  
Regarding claim 2, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the apparatus of claim 1, wherein the chroma component comprises Cb component and Cr component, the one or more processors execute the instructions to:  derive the availability of the reference sample by checking availability of Cb samples within a neighboring Cb block, wherein the neighboring Cb block includes the reference sample; or derive the availability of the reference sample by checking availability of Cr samples within a neighboring Cr block, wherein the neighboring Cr block includes the reference sample (See explanation for the rejection of claim 1 regarding the chroma components being treated the same as the luma component in the prior art; Racape, ¶ 0069:  teaches reference sample substitution for unavailable reference samples which are found in neighboring reconstructed blocks; Racape, ¶ 0035:  teaches reconstructed neighboring samples are used in intra prediction; Racape, ¶ 0031:  teaches the common Y, Cb, Cr color space used for coding images and video).
Regarding claim 3, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the apparatus of claim 1, wherein the chroma component comprises Cb component and Cr component, the one or more processors execute the instructions to:  mark all Cb samples in the reconstructed block as available; mark all Cr samples in the reconstructed block as available; or mark all Chroma samples in the reconstructed block as available (Racape, ¶ 0031:  teaches the common Y, Cb, Cr color space used for coding images and video; Racape, ¶ 0069:  teaches reconstructed samples are available reference samples for the next block, but where there is no block, for example, due to a block boundary being on the edge of an image frame, the reference samples are unavailable).
Regarding claim 7, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the apparatus of claim 1, wherein the one or more processors execute the instructions to: save availability of reference samples for each component (Racape, ¶ 0069:  teaches reconstructed samples are available reference samples for the next block).
Regarding claim 8, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the apparatus of claim 1, wherein a Cb component and a Cr component form the chroma component, and the Cb component and the Cr component share a same availability information (See explanation for the rejection of claim 1 regarding the chroma components being treated the same as the luma component in the prior art; Racape, ¶ 0031:  teaches the common Y, Cb, Cr color space used for coding images and video).
Claim 9 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists the same elements as claim 3, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Regarding claim 15, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the method of claim 9, further comprising: marking samples at a right boundary and a bottom boundary of the reconstructed block as available (As Applicant’s ¶ 0199 explains, this limitation is saying the reconstructed block above and to the left has as its bottom and right available reference samples; Racape, ¶ 0069:  teaches reconstructed samples are available reference samples for the next block; see also Racape, Fig. 1:  illustrating the top and left blocks have as bottom and right rows the available reference samples).
Regarding claim 16, the combination of Racape, Bross-1, and Bross-2 teaches or suggests the method of claim 9, further comprising: marking only right boundary samples and bottom boundary samples as available in unit N*1 or 1*N (Examiner notes that while more than one reference line is used in the prior art, Racape’s Fig. 1 explicitly illustrates a single reference row).
Claim 18 lists the same elements as claim 7, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 21 lists the same elements as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 5, 6, 13, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Racape, Bross-1, Bross-2, and Jun (US 2020/0366900 A1).
Regarding claim 5, the combination of Racape, Bross-1, Bross-2, and Jun teaches or suggests the apparatus of claim 1, wherein the one or more processors execute the instructions to: mark all samples in a unit area as available, wherein a block area comprises a number of units each having a unit area (Jun, Fig. 15 and ¶¶‌ 0373–0374:  teach reference sample regions having available and unavailable reference samples wherein the substitution process makes unavailable regions available after reference sample substitution; see also Racape regarding reference sample substitution).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Racape and Zhang, with those of Jun, because all three references are drawn to the same field of endeavor (substitution of available reference samples for unavailable ones) and because combining Racape’s reference sample substitution with Jun’s description of the units of the neighboring blocks used for reference samples represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Racape, Zhang, and Jun used in this Office Action unless otherwise noted.
Regarding claim 6, the combination of Racape, Bross-1, Bross-2, and Jun teaches or suggests the apparatus of claim 5, wherein the chroma component comprises Cb component and Cr component, the one or more processors execute the instructions to:  if a current unit is a Cb unit, mark all Cb samples at positions covered by the unit area as available; or if a current unit is a Cr unit, mark all Cr samples at positions covered by the unit area as available (See explanation for the rejection of claim 1 regarding the chroma components being treated the same as the luma component in the prior art; Racape, ¶ 0069:  teaches reference sample substitution for unavailable reference samples which are found in neighboring reconstructed blocks; Racape, ¶ 0035:  teaches reconstructed neighboring samples are used in intra prediction; Racape, ¶ 0031:  teaches the common Y, Cb, Cr color space used for coding images and video).
Claim 13 lists the same elements as claim 5, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 14 lists the same elements as claim 6, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Regarding claim 17, the combination of Racape, Bross-1, Bross-2, and Jun teaches or suggests the method of claim 9, further comprising: marking only right boundary samples and bottom boundary samples as available in unit N*N (Jun, Fig. 14:  illustrates multiple reference rows which can be grouped in units of NxN).
Regarding claim 19, the combination of Racape, Bross-1, Bross-2, and Jun teaches or suggests the method of claim 9, wherein the availability of reference samples are determined by obtaining positions or indices of units to which the reference samples belong; if a unit is determined as available, determining a reference sample associated with that unit is available (Jun, ¶‌ 0368:  teaches the availability of the reference sample lines can be signaled; Jun, ¶ 0371:  teaches the availability of the reference samples can be determined by whether they are outside of a coding tree unit or slice; Racape, ¶ 0036:  teaches similar).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (US 2020/0296403 A1) teaches reference sample availability handing (e.g. ¶¶‌ 0174–0176).
Ko (US 2020/0275124 A1) teaches reference sample availability handing (e.g. ¶ 0384).
Xiu (US 2016/0360210 A1) teaches checking whether a prediction uses an “unavailable chroma reference sample.” (¶ 0046).  See also claim 1 explaining the availability may be due to the reference samples being in a different slice, which is relevant to Applicant’s paragraph 
Zhang (US 2018/0199062 A1) teaches reference sample substitution in the same paragraph as chroma component, suggesting it applies to the chroma components (¶ 0087).
Misra (US 2019/0306516 A1) teaches chroma intra prediction using available reconstructed reference samples (¶ 0036).
HEVC H.265 Dec. 2016.  Section 8.4.4.2.2 teaches reference sample substitution which is not limited to luma only.
Zhang (US 2017/0150176 A1) teaches in claim 1 and Fig. 13 that chroma predictions can be derived from available (top and left) reconstructed chroma samples, which means availability of chroma samples must be handled (the prior art has processes to handle reference sample availability for chroma samples).
Bross et al., “Versatile Video Coding (Draft 3),” JVET-L1001 (Version 3), teaches Applicant’s amended features (10/05/2022) in a publication having differing authorship and published just one day after Applicant’s priority date.
Lee (US 2019/0313116 A1) teaches multiple reference lines (e.g. ¶ 0185 and Fig. 15) and multiple reference line sample substitution (e.g. ¶ 0206).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481